Case 1:20-cv-00140-HSO-JCG Document1 Filed 04/09/20 Page 1of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the
Southern District of Mississippt

Leo MePowrl\ <7
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of ail the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list af names.)
-V-

, 7 Af
Huwtivoal a be
JS Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write ‘see attached” in the space and attach an additional page
with the full list of names.)

Tid Brieg

Senet Divian

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILED
APR -9 2020
2 _ ARTHUR JOHNSTON /
RY oe DEPUTY

 

 

 

Case No.

adevIYOUSO- Tre

(to be filled in by the Clerk's Office)

Jury Trial: (check one) ve [_]No

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint, Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address

Leo Mcfy-ewalk “Sr
a9 Elen SéAPr YT
Pasca 0d « Sae’ enw pd

Ab ELse) 0p)

229 - 63

=>

SILT
R- Tb 1

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifnown). Attach additional pages if needed.

Page lof 5
Case 1:20-cv-00140-HSO-JCG Document1 Filed 04/09/20 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name Hut woe Lygpfs Ludustries

 

 

 

 

Job or Title (if known) A, orgeer AE YD

2... . Street Address AAD... Lag. - of YO
City and County Ehs CAD phe - Sc. Kyra Coa
State and Zip Code M7 os a ries 3 ISTE - OSS: Z

 

Telephone Number a DF ~ 425 LY, Z 7 # re
E-mail Address (if known)

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Cade

 

 

 

 

Telephone Number
E-mail Address (if own)

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

E-mail Address (if known)

 

 

Page 2 of 5
Case 1:20-cv-00140-HSO-JCG Document1 Filed 04/09/20 Page 3 of 5

Pro Se 1 Rev. 12/16) Complaint for a Civil Case
IL. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties

~ is a federal question casé.” Under 28 U.S.C. $1332; a case in whith d citizen of one State sues Weitizen of - ~ —
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What a for federal court jurisdiction? (check all that apply)
Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Relthe Kem INP CV QBELE-RAW fw Vivlggjoy
O€ TITRE VE Laws

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. . The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
Case 1:20-cv-00140-HSO-JCG Document1 Filed 04/09/20 Page 4of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

III.

Iv.

A)

 

 

b. If the defendant is a corporation
Lute
The defendant, (name) hen brnbo / Lue At, f- Inu > is incorporated under
- .-....~ the laws ofthe State of (rame)_ Me es Ay. A org ppp --—- — and hasits 2
~ * 7

principal place of business in the State of fname) Wi Lest SYV
Or is incorporated under the laws of (foreign nation) >

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

NMetiriel 0 19 da) dis CM i ahatstOr Rhee Ai serbaiswation) Neth shiny

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

NAteoua] OIG jy) dliSorvnt Atson
Pitivey Fe CCV eS

Race disecimiv At ar ;
Kata [i nein For ao rf (a fociog About d ycerrulatry

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

ew hirieg yw the #35 Klecktri ca] department Suriiy Che
Fast years pps heey His fPAwics sv |hrye/ Members v7
ad Sep, UP bo Pid bbe dow usixi mM Appearr vot &D
AE Foot HIS MUTE HISPAVIES Weare to be targeted
f-or AUN there by J fvtr | mivat iy AgaveT other FO OYE +o 5
Case 1:20-cv-00140-HSO-JCG Document1 Filed 04/09/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Vgsintitt nye subsertea, to dd Helere 4 bers wea Cy Wai bios

6F Emg/o yment due te ceforty. AN Act of YWolentee From

A whibe Leyple, ard (porting obter dis orimiie bevy pote. F la AC
wi if SaK C lass onan Mobic Hird Seek Pup b) Ve WA or Erenplny
dA mage. x Hor dig sel dud AY Yov were gehen |

V. Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: g /-9 <2? Doo
Signature of Plaintiff fe Ky ahhh x

Printed Name of Plaintiff he O [VW Lowa / A Sr

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number

E-mail Address

 

 

Page 5 of 5
